Simmons,. C. J.
1. Where the grand jury has found a true bill and subsequently in their general presentments recommend that the indictment be nol pressed, it is within the discretion of the court whether this recommendation will be followed.
Submitted January 16, —
Decided January 26, 1905.
Indictment for disturbing divine worship. Before Judge Lewis. Putnam superior court. ' November 14, 1904.
W. T. Davidson, for plaintiff in error.
J. E. Pottle, solicitor-general, and 8. T. Wingfield,, contra.
2. There is no error in overruling a plea in abatement to a bill of indictment, based on the ground that one of the grand jury that found the bill had not resided within the county for the period of six months, when it is not made to appear that the accused did not have full notice and opportunity to make the question by challenge before the finding of the indictment. Lascelles v. State, 90 Ga. 347 ; Fisher v. State, 93 Ga. 309.
3. An indictment charging the accused with having disturbed divine service at “New Hope Methodist Church (Colored)” is substantially supported by proof that the offense was committed at “New Hope African Methodist Episcopal Church,” the same being a “ colored ” church known generally as the New Hope Church and not appearing to be incorporated.

Judgment affirmed.


All the Justices concur.